        Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 1 of 7 Page ID #:7309




          1      SHARON D. MAYO (SBN 150469)
                 sharon.mayo@arnoldporter.com
          2      ARNOLD & PORTER KAYE SCHOLER LLP
          3      Three Embarcadero Center, 10th Floor
                 San Francisco, CA 94111
          4      Telephone: (415) 471-3100
                 Facsimile: (415) 471-3400
          5
          6      LAURA E. WATSON (SBN 317155)
                 laura.watson@arnoldporter.com
          7      ARNOLD & PORTER KAYE SCHOLER LLP
                 777 South Figueroa Street, 44th Floor
          8      Los Angeles, California 90017-5844
                 Telephone: (213) 243-4000
          9      Facsimile: (213) 243-4199
        10
                 JACKSON WAGENER (pro hac vice)
        11       jwagener@ascap.com
                 American Society of Composers, Authors and Publishers
        12       250 West 57th Street
        13       New York, NY 10107
                 Telephone: (212) 621-6018
        14       Facsimile: (212) 787-1381
        15       Attorneys for Plaintiffs
        16
        17                                  UNITED STATES DISTRICT COURT

        18                             CENTRAL DISTRICT OF CALIFORNIA

        19
        20       W.B. MUSIC CORP., et al., )               Case No. 5:16-cv-00600-JGB(SPx)
                                           )
        21               Plaintiffs,       )
                                           )               DECLARATION OF JACKSON
        22       v.                        )               WAGENER IN SUPPORT OF
                                           )               SECOND MOTION FOR POST-
        23       ROYCE INTERNATIONAL       )               JUDGMENT COSTS AND FEES
                 BROADCASTING CORPORATION, )
        24       et al.,                   )               Jury Verdict: March 13, 2018
                                           )
        25               Defendants.       )               Hearing Date:   May 10, 2021
                                           )               Time:           9:00 a.m.
        26                                 )               Judge:          Hon. Jesus G.
                                                           Bernal
        27                                                 Courtroom:      1
                                                       )
        28
                    WAGENER DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
US 169590357v3
Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 2 of 7 Page ID #:7310




 1           I, Jackson Wagener, declare:
2            1.       I have been employed by the American Society of Composers, Authors
3    and Publishers (“ASCAP”) as an attorney in ASCAP’s New York City office since
4    2014, first as Vice President, Business and Legal Affairs, and, since July 1, 2020, as
5    Senior Vice President, Business and Legal Affairs. I am admitted to practice before
6    this Court via pro hac vice application. I have served as co-counsel of record for
7    Judgment Creditors—all members of ASCAP—since my pro hac vice application
8    was granted on April 12, 2017 (Dkt. No. 59). Except as otherwise stated, I have
9    personal knowledge of the facts set forth herein, and if called upon to do so, I could
10   and would testify competently to them.
11           2.       I graduated from Stanford University with a Bachelor of Arts degree in
12   2000 and went on to receive a Master of Arts degree from Stanford the following
13   year. I received a Juris Doctor degree from Columbia University in 2005. Since
14   graduating law school, I have spent the last 15 years litigating intellectual property
15   matters, the substantial majority of which involved copyright infringement. I was
16   formerly an associate at the law firms of Weil, Gotshal & Manges LLP, and
17   Greenberg Traurig, LLP, in New York, New York.
18           3.       I am a member in good standing of the bar of the State of New York and
19   the bars of the United States District Courts for the Southern and Eastern Districts of
20   New York, and the United States Courts of Appeals for the Second and Ninth
21   Circuits.
22           4.       As Senior Vice President, Business and Legal Affairs for ASCAP, I
23   manage all copyright infringement litigation on a nationwide basis on behalf of
24   ASCAP, including, specifically, the copyright infringement litigations through which
25   ASCAP seeks to enforce its members’ rights of public performance under the federal
26   Copyright Act, 17 U.S.C. §§ 101, et. seq. In my nearly sixteen years as a copyright
27   litigator and my seven years at ASCAP, I have developed special expertise in all
28                                                 1
         WAGENER DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
     US 169590357v3
Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 3 of 7 Page ID #:7311




 1   facets of copyright law and related litigation, particularly in matters involving the
2    unauthorized public performance of copyrighted music.
3            5.       Pursuant to the terms of the uniform membership agreement that
4    ASCAP enters into with each of its members, including each of the Plaintiffs in this
5    case, ASCAP has the authority to institute copyright infringement actions in the name
6    of its members in order to enforce the members’ copyrights. When ASCAP
7    undertakes to enforce its members’ rights of public performance pursuant to the
8    membership agreement, ASCAP arranges for counsel to represent the members in
9    resulting copyright infringement actions such as this case. In addition, ASCAP pays
10   the legal fees for all copyright infringement lawsuits that it institutes on behalf of its
11   members.
12           6.       In this action, ASCAP was billed for Arnold & Porter Kaye Scholer
13   LLP’s services at the firm’s standard hourly rates, less applicable discounts, and
14   ASCAP paid for these services on behalf of Plaintiffs.
15           7.       Attached hereto as Exhibit A is a true and correct summary of the total
16   hours I have worked in connection with enforcing the Amended Judgment for which
17   Plaintiffs seek recovery. As set forth in Exhibit A, Plaintiffs are seeking $18,056.00,
18   calculated as 24.4 hours at an hourly rate of $740.00 per hour, for the work that I
19   performed in connection with enforcing Plaintiffs’ Amended Judgment and Second
20   Amended Judgment since October 15, 2021. Exhibit A sets out the dates, specific
21   tasks, and an accurate record of the time I spent on each task in performing this work.
22           8.       I have specifically not itemized or included time spent in consultation
23   with my co-counsel on any aspect of enforcing the Amended Judgment and Second
24   Amended Judgment, and none of my work was duplicative of the work of co-counsel.
25           9.       Although as in-house counsel I do not have a set billing rate as would be
26   assigned to an attorney in private practice, I believe that an hourly rate of $740.00
27   would be reasonable—and in fact lower than prevailing market rates—for an attorney
28                                                  2
         WAGENER DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
     US 169590357v3
Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 4 of 7 Page ID #:7312




 1   practicing in Los Angeles or New York City, specializing in Intellectual Property law
2    and litigation, and having 15+ years of experience.
3            10.      The Court previously awarded to Plaintiffs attorneys’ fees at an hourly
4    rate of $740.00 for work that I performed in connection with the trial in this matter.
5    The Court likewise awarded to Plaintiffs attorneys’ fees at the same rate for work that
6    I performed in attempting to enforce Plaintiffs’ Amended Judgment through October
7    14, 2021.
8            11.      On March 22, 2021, I met and conferred with Dariush Adli, counsel for
9    Defendants, regarding the attorneys’ fees incurred by Plaintiffs since their last fee
10   motion in October 2021. During our telephone conversation, Mr. Adli asked whether
11   Plaintiffs would agree to file a satisfaction of judgment if Defendants stipulated to
12   release the funds held by the Court. I reminded Mr. Adli that Plaintiffs had incurred
13   substantial attorneys’ fees since their last fee motion was filed, responding to
14   Defendants’ repeated attempts to avoid paying the full amounts owed to Plaintiffs and
15   to obstruct the work of the Receiver and have the Receivership terminated. I asked
16   Mr. Adli whether Defendants would make Plaintiffs whole by paying those fees, and
17   whether Defendants would dismiss their pending appeal of the Second Amended
18   Judgment so that Plaintiffs would not need to incur further fees briefing that appeal. I
19   informed Mr. Adli that if Defendants were not willing to make Plaintiffs’ whole,
20   Plaintiffs intended to file a motion to recover the attorneys’ fees incurred since the
21   last fee motion.
22           12.      Mr. Adli did not respond to my requests that Defendants reimburse
23   Plaintiffs for their fees, despite my specific, written follow-up requests on March 26
24   and April 1, 2021. On April 1, 2021, Mr. Adli responded to my last request regarding
25   the attorneys’ fees with the following: “Jackson: Our offer is a stip to have the
26   money that is now with the court released to Plaintiff, in exchange for receiving
27
28                                                 3
         WAGENER DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
     US 169590357v3
Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 5 of 7 Page ID #:7313




 1   satisfaction of the ‘Second Amended Judgment’.” In response, I rejected Mr. Adli’s
2    offer and informed him that Plaintiffs would proceed with this motion.
3            I declare under penalty of perjury under the laws of the United States that the
4    foregoing is true and correct, and that this declaration was executed on April 9, 2021,
5    at Denver, Colorado.
6
7                                                    x       /s/ Jackson Wagener               x
                                                           JACKSON WAGENER
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               4
         WAGENER DECL. ISO SECOND MOTION FOR POST-JUDGMENT COSTS AND FEES
     US 169590357v3
Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 6 of 7 Page ID #:7314




                             EXHIBIT A
                 Case 5:16-cv-00600-JGB-SP Document 416-3 Filed 04/09/21 Page 7 of 7 Page ID #:7315




 Date             Timekeeper        Hourly    Description of Services Performed                          Time     Amount
                                    Rate                                                                 Billed
 10/16/2020       Jackson Wagener   $740.00   Review Defendants’ Objection to Plaintiffs’ Motion for     0.60     $444.00
                                              Post-Judgment Costs and Fees and draft response thereto.
 10/21/2020       Jackson Wagener   $740.00   Review Defendants’ Ex Parte Application for Order to       5.20     $3,848.00
                                              Compel Plaintiffs to Accept Payment of the Amended
                                              Judgment and draft Plaintiffs’ response thereto.
 11/06/2020       Jackson Wagener   $740.00   Review case law cited by Defendants in their Opposition    5.50     $4,070.00
                                              to Plaintiffs’ Motion for Post-Judgment Costs and Fees;
                                              draft Reply In Support of Plaintiffs’ Motion for Post-
                                              Judgment Costs and Fees.
 11/23/2020       Jackson Wagener   $740.00   Review Defendants’ Motion for Enforcement of               0.30     $222.00
                                              Settlement Agreement and supporting papers.
 11/27/2020       Jackson Wagener   $740.00   Legal research regarding offer and acceptance of           2.20     $1,628.00
                                              settlement agreements.
 11/28/2020       Jackson Wagener   $740.00   Begin drafting Opposition to Defendants’ Motion for        4.70     $3,478.00
                                              Enforcement of Settlement Agreement.
 11/29/2020       Jackson Wagener   $740.00   Proofread and revise Opposition to Defendants’ Motion      0.60     $444.00
                                              for Enforcement of Settlement Agreement.
 11/30/2020       Jackson Wagener   $740.00   Draft Mayo Declaration in Opposition to Defendants’        0.60     $444.00
                                              Motion for Enforcement of Settlement Agreement
 02/03/2021       Jackson Wagener   $740.00   Review Defendants’ Motion to Discharge the Receiver,       0.30     $222.00
                                              Terminate the Receivership, and Enjoin Sale of
                                              Defendants’ Radio Stations
 02/10/2021       Jackson Wagener   $740.00   Begin drafting Opposition to Defendants’ Motion to         3.00     $2,220.00
                                              Discharge the Receiver
 02/11/2021       Jackson Wagener   $740.00   Edit, proof, and revise Opposition to Defendants’ Motion   1.40     $1,036.00
                                              to Discharge the Receiver; draft Mayo declaration in
                                              Opposition to Defendants’ Motion to Discharge the
                                              Receiver.
                                                                                                   TOTAL HOURS: 24.4
                                                                                             TOTAL AMOUNT: $18,056.00



US 169593736v2
